Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
Response to Continuation
	This application is a continuation of previously allowed application 15/014324 that was abandoned for failure to pay the Issue fee on 10/18/2019. Since applicant’s claims are substantially the same as the parent and an updated search and consideration did not find art to fairly teach the independent claims as a whole, the following reasons for allowance are provided below:
   EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 2, line 1, delete second stated “The method of claim 1”.

					Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-18 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all 
	The independent claims are found to be allowable since the cited art of record does not fairly teach the independent claims as whole. More specifically, the cited art of record does not teach “receiving, by one or more computer processors, details for a product in a-merchandise catalog of products, the details comprising a product name, a hierarchy of the product in the merchandise catalog, a product description and a list of attributes; receiving, by one or more computer processors, input for a customer, the input comprising a purchase history of products ordered from the merchandise catalog of products; storing, by one or more computer processors, the details for the product and the input for the customer to a database repository; generating, by one or more computer processors, product traits automatically as the merchandise catalog of products is updated using Natural Language Processing to perform a linguistic analysis to infer product traits relating to the product; generating, by one or more computer processors, customer traits using the Natural Language Processing to perform a second linguistic analysis of the purchase history of products to infer personality traits of the customer, independently from generating the product traits; automated mapping, by one or more computer processors, the customer to products within the database repository by mapping product traits stored by the database repository to each identically matching customer trait stored by the database repository; and outputting, by one or more computer processors, a recommendation for a second product of the merchandise catalog of products based on the mapping of the product traits to the identically matching customer traits of the customer”.


Discussion of most relevant art:
Silverman et al. teaches “Ineffective search engines on e-catalog sites are driving away potential customers. Natural-language querying improves precision and parsing capability, and with advances in the technology, it can also meet these shopping sites' performance demands”. Silverman, however, fails to render the application's above-mentioned limitations obvious.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450

or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625